Exhibit 10.28

THIS AGREEMENT IS NOT, AND SHALL NOT BE DEEMED, A SOLICITATION FOR CONSENTS TO
ANY CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO SECTIONS 1125 AND 1126 OF THE
BANKRUPTCY CODE OR A SOLICITATION TO TENDER OR EXCHANGE ANY CLAIMS OR INTERESTS.
EACH CONSENTING CREDITOR’S VOTE ON THE PLAN SHALL NOT BE SOLICITED UNLESS AND
UNTIL SUCH CONSENTING CREDITOR HAS RECEIVED A DISCLOSURE STATEMENT AND RELATED
BALLOT(S), AS APPROVED BY THE BANKRUPTCY COURT.



SIXTH AMENDMENT TO AMENDED AND RESTATED RESTRUCTURING
SUPPORT AGREEMENT


This Sixth Amendment to the Amended and Restated Restructuring Support Agreement
(“Amendment”) dated as of December 18, 2019 (the “Amendment Effective Date”), is
entered into among (i) PG&E Corporation and Pacific Gas and Electric Company, as
debtors and debtors in possession in the Chapter 11 Cases (each, a “Debtor” and
collectively, the “Company” or the “Debtors”), and (ii) each of the undersigned
Consenting Creditors party hereto who collectively constitute the Requisite
Consenting Creditors. Unless otherwise defined herein, all capitalized terms
used herein that are defined in the Amended and Restated RSA (as defined below)
shall have the meanings given such terms in the Amended and Restated RSA.
RECITALS:
WHEREAS, the Debtors and the Consenting Creditors are parties to that certain
Restructuring Support Agreement, dated as of September 22, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the First
Amendment to the Restructuring Support Agreement dated as of October 24, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Amended
and Restated Restructuring Support Agreement dated as of November 1, 2019 (as
amended, restated, supplemented or otherwise modified on or before the Amendment
Effective Date, the “Amended and Restated RSA”);
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the First
Amendment to the Amended and Restated Restructuring Support Agreement on
November 13, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Second
Amendment to the Amended and Restated Restructuring Support Agreement on
November 18, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Third
Amendment to the Amended and Restated Restructuring Support Agreement on
December 6, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Fourth
Amendment to the Amended and Restated Restructuring Support Agreement on
December 10, 2019;
WHEREAS, the Debtors and Requisite Consenting Creditors entered into the Fifth
Amendment to the Amended and Restated Restructuring Support Agreement on
December 16, 2019;
WHEREAS, subject to the terms and conditions set forth herein, the parties
hereto have agreed to amend the Amended and Restated RSA pursuant to Section 9
thereof in the manner set forth below.
NOW THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and agreed, the Debtors and the
undersigned Consenting Creditors hereby agree as follows:



--------------------------------------------------------------------------------



SECTION 1. Amendment. Effective as of the Amendment Effective Date, the
definition of “RSA Deadline” in Section 1(a) of the Amended and Restated RSA is
hereby amended and restated as in its entirety as follows:
“RSA Deadline” means December 20, 2019, which date may be amended or extended by
agreement of the Debtors and the Requisite Consenting Creditors pursuant to
Section 9 hereof.”
[Signature Pages Follow]







2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.

PG&E CORPORATIONBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel








PACIFIC GAS AND ELECTRIC COMPANYBy:/s/ Janet C. Loduca


Name: Janet C. Loduca


Title: Senior Vice President, General Counsel











[Signature pages of Consenting Creditors omitted and on file with the
registrant]





